DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) is/are canceled from the claim:
“another interior pocket” as recited in claims 6-11; 
“a garment pad removably mounted within the another interior pocket” in claim 9.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1; “a padding” should read “a first garment pad”;
Claim 1, “as claimed in claim 1; and a garment pad removably mounted” should read “as claimed in claim 1, wherein the first garment pad”; 
Claim 1, “interior and exterior surfaces” should read “an interior and an exterior surface”;
Claim 1, “exposed indicia” should read “an exposed indicia”;
Claim 2, “a garment pad” should read “a first garment pad”; Examiner requests that all garment pad structures should be consistently phrased as “the first garment pad” or “the second garment pad” throughout the claim set following claim 2;
Claim 6, “as claimed in claim 1; and an intermediate garment layer” should read “as claimed in claim 1, wherein an intermediate garment layer”;
Claim 6, “another interior pocket” should read “a second interior pocket”; Examiner requests that all “the another interior pocket” should be consistently changed to “the second interior pocket” throughout the claim set following claim 6 because it does not concretely define the structure;
Claim 9, “as claimed in claim 8; and a garment pad removably mounted” should read “as claimed in claim 8, wherein a second garment pad is removably mounted”; Examiner requests that all garment pads pertaining to the second garment pad should be consistently changed throughout the claim set following claim 9.
Claim 11, “as claimed in claim 10; and first and second garment pads” should read “as claimed in claim 10, wherein the first and second garment pads”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as being indefinite or failing to particularly point out and distinctly claim whether “a garment pad” is the same as the padding in claim 1. Applicant is respectfully advised to clarify and use a/the “first garment pad” consistently for all instances that pertain to the same pad that is removably mounted within the first interior pocket. For the purposes of examination, examiner interprets that “a padding” in claim 1 is the same as the “garment pad” as recited in claim 2. 
Claim 9 is rejected as being indefinite or failing to particularly point out and distinctly claim whether “a garment pad” is the same as “a padding” in claim 1 or “garment pad” in claim 2. Applicant is respectfully advised to clarify and use a/the “second garment pad” consistently for all instances that pertain to the same pad that is removably mounted within the second interior pocket. For the purposes of examination, examiner interprets that “a garment pad” in line 2 of claim 9 is “a second garment pad”.
Claim 11 is rejected as being indefinite or failing to particularly point out and distinctly claim whether “first and second garment pads” are the same pads as recited in claims 1, 2, and 9. For the purposes of examination, examiner interprets that “first and second garment pads” refer to the previous limitations for the first and second garment pad structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (U.S. Patent No. 1,342,168 A) in view of Compton (US Patent Application No. 2011/0067169) and in further view of Bergeron (US Patent Application No. 2014/0373259). 
Regarding claim 1, Gunderson discloses an adaptable protective garment (Fig. 3, col. 1 lines 26-27) configured to be donned by a user to cover and to support a padding structure so that the padding at least partly covers the sensitive portion (inasmuch as claimed, the garment has a pocket structure in Fig. 2 is configured to cover and support any padding structure or material inserted into the pocket to cover a sensitive portion, as pockets are known to receive a removable material), said adaptable protective garment comprising: 
a layered garment structure (Fig. 2) extending about and defining a user-occupiable space (Fig. 2) configured to receive the user when the garment is donned (Fig. 3, where a garment can be worn), said layered garment structure including an inner garment layer (8) and an outer garment layer (A) superposed with one another (Fig. 2, where the layers 8 and A are superimposed), with the outer garment layer covering the sensitive portion when the garment is donned (Fig. 1, where A faces externally when the garment is worn and anywhere on the user’s body is considered sensitive), said outer garment layer presenting interior and exterior surfaces (see annotated Fig. 2 below), with the exterior surface being viewable when the garment is donned (Fig. 1, where the exterior surface of A faces outwardly), said inner garment layer being fixed relative to the interior surface of the outer garment layer (Fig. 2) and being coextensive with part of the outer garment layer along a corresponding circumferential section of the layered garment structure (Fig. 2), said layered garment structure defining an interior pocket (see annotated Fig. 2 below, where an interior pocket is highlighted) between the inner garment layer and the outer garment layer (see annotated Fig. 2 below), with the interior pocket configured to receive the padding (inasmuch as claimed, the garment has a pocket structure configured to receive any material, such as padding, as pockets are known to receive a removable material), said interior pocket extending along the circumferential section (see annotated Fig. 2 below), with the interior pocket being covered by the outer garment layer when the garment is donned so as to be hidden from view (see annotated Fig. 2 below); 
and the exterior surface of the outer garment layer is viewable when the garment is donned (Fig. 1, where the exterior surface of A faces outwardly). 

    PNG
    media_image1.png
    685
    339
    media_image1.png
    Greyscale

Gunderson fails to directly disclose a garment configured to identify a sensitive portion of the user, and an exposed indicia secured to the exterior surface of the outer garment layer and viewable when the garment is donned, said exposed indicia overlying the interior pocket to visibly identify the location of the interior pocket along the exterior surface.  
However, Compton teaches a garment configured to identify a sensitive portion of the user (Fig. 7 and para. [0002], where the identifying message of the indicia is variable), and an exposed indicia (Fig. 7, 140) secured to the exterior surface of the outer garment layer and viewable when the garment is donned (para. [0044]), said exposed indicia overlying and secured to the interior pocket to visibly identify the location of the interior pocket along the exterior surface (Fig. 7, where the text or ornamentation overlays a pocket).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior surface of the outer garment layer of Gunderson to include indicia to label a sensitive area, as taught by Compton, in order to communicate a message on the pocket region or layers.
Gunderson and Compton fail to directly disclose the garment with a padding.
However, Bergeron teaches a garment (para. [0005]) with a padding (8).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include a padding in the pocket structure of Gunderson, as taught by Bergeron, in order to give protection to the user when wearing the garment.
Regarding claim 2, When in combination, Gunderson, Compton, and Bergeron further teach the adaptable protective garment as claimed in claim 1; and a garment pad (Bergeron: 8) removably mounted within the interior pocket (of Gunderson) to provide the padding (Bergeron: para. [0004]).  
Regarding claim 3, When in combination, Gunderson, Compton, and Bergeron further teach the adaptable protective garment as claimed in claim 2, said exposed indicia (of Compton) at least partly overlying the pocket (of Gunderson)(Compton: Fig. 7, 140, where the exposed indicia overlies the pocket, and therefore the garment pad because the layers are superimposed).  
Regarding claim 4, When in combination, Gunderson, Compton, and Bergeron further teach the adaptable protective garment as claimed in claim 2, 23said exposed indicia (of Compton) at least partly surrounding the garment pad (of modified Gunderson)(Compton: Fig. 7, 140).  
Regarding claim 5, Modified Gunderson discloses the adaptable protective garment as claimed in claim 2, said inner garment layer at least partly defining an open pocket top (see annotated Fig. 2 below) that communicates with the interior pocket and the user-occupiable space when the garment is donned (inasmuch as claimed, the structure of 8 defines a back layer of the open top, therefore, interfaces with the user-occupiable space), with the open pocket top permitting insertion and removal of the garment pad relative to the interior pocket (inasmuch as claimed, the garment has a pocket structure configured to receive any material, such as padding, as pockets are known to receive a removable material).  
Regarding claim 6, Gunderson discloses the adaptable protective garment as claimed in claim 1; and an intermediate garment layer (7) superposed between the inner garment layer and the outer garment layer and cooperating with the inner garment layer to form the interior pocket (Fig. 2), said intermediate garment layer and said outer garment layer cooperatively defining another interior pocket (see highlighted region in annotated Fig. 2 below for a second interior pocket) that is covered by the outer garment layer when the garment is donned so as to be hidden from view (see annotated Fig. 2 below).  

    PNG
    media_image2.png
    653
    242
    media_image2.png
    Greyscale

Regarding claim 7, Gunderson discloses the adaptable protective garment as claimed in claim 6, said intermediate garment layer being substantially coextensive with the outer garment layer (Fig. 2), said another interior pocket being elongated to extend vertically along the length of the garment between upper and lower pocket ends (see annotated Fig. 2 above in the claim 6 rejection).  
Regarding claim 8, Gunderson discloses the adaptable protective garment as claimed in claim 7, said intermediate garment layer presenting an access slit (see annotated Fig. 2 below) that communicates with the another interior pocket and is spaced vertically between the pocket ends (see annotated Fig. 2 below, where the access slit communicates with the highlighted second interior pocket and is vertically between the pocket ends).  

    PNG
    media_image3.png
    653
    207
    media_image3.png
    Greyscale

Regarding claim 9, Gunderson discloses the adaptable protective garment as claimed in claim 8; with the access slit permitting insertion and removal of the garment pad relative to the another interior pocket (inasmuch as claimed, the garment has a second pocket structure configured to receive any material, such as padding, as pockets are known to receive a removable material). 
Gunderson fails to directly disclose a garment pad removably mounted within the another interior pocket to provide the padding.
However, Bergeron teaches a garment pad (8) removably mounted within an interior pocket to provide the padding (para. [0005]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the second interior pocket of Gunderson to include a garment pad that is removably mounted within the second interior pocket via the access slit, as taught by Bergeron, in order to provide additional protection from external impact to the interior pocket structure.
Regarding claim 10, Gunderson discloses the adaptable protective garment as claimed in claim 6, 24said interior pockets at least partly overlapping one another (Fig. 2). 
Gunderson fails to directly disclose the exposed indicia being located adjacent the another interior pocket to visibly identify the location of the interior pockets along the exterior surface.
However, Compton teaches the exposed indicia being located adjacent the another interior pocket to visibly identify the location of the interior pockets along the exterior surface (140, Fig. 7 where the indicia is on the exterior surface and adjacent to a second interior pocket because it is superimposed behind the exterior surface once the pocket of Gunderson is modified by Compton to include the indicia).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the at least partly overlapping interior pockets of Gunderson to include exposed indicia in order to communicate a message that identifies the location of the interior pockets.
Regarding claim 11, When in combination, Gunderson, Compton, and Bergeron further teach the adaptable protective garment as claimed in claim 10; and first and second garment pads (of Bergeron) positioned to provide the padding, said first garment pad being removably mounted within the first-mentioned interior pocket (of Gunderson) and said second garment pad being removably mounted within the another interior pocket (of Gunderson), said open pocket top permitting insertion and removal of the first garment pad relative to the first-mentioned interior pocket (Gunderson: as seen in Fig.1 & 2; Bergeron: as seen in Fig.1, para.5), said access slit (of Gunderson) permitting insertion and removal of the second garment pad relative to the another interior pocket (Gunderson: as seen in Fig.1 & 2; Bergeron: as seen in Fig.1, para.5).
Regarding claim 12, When in combination, Gunderson, Compton, and Bergeron further teach  the adaptable protective garment as claimed in claim 11, said exposed indicia (Compton: Fig. 7) at least partly overlying both of the garment pads (of modified Gunderson)(Compton: Fig.7, where the indicia is placed over the pocket structure, and therefore, superimposed with the layers within the pocket structures as modified).  
Regarding claim 15, Gunderson discloses the adaptable protective garment as claimed in claim 1, at least one of said garment layers including a cloth that permits circumferential expansion and contraction of the garment while restricting the interior pocket from moving circumferentially (col. 1 lines 37-47).
Gunderson fails to directly disclose a said garment layers with a stretchable material. 
However, Compton teaches a stretchable material (para. [0024]). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substitute the cloth of Gunderson with the stretchable material taught by Compton, as a simple substitution of one well known type of material for another, in order to yield the predictable result of restricting the interior pocket from moving circumferentially. 
Regarding claim 16, Gunderson discloses the adaptable protective garment as claimed in claim 15, 25said at least one of the garment layers including a first panel that at least partly defines the interior pocket and a second panel that extends circumferentially from the first panel (Fig. 2). 
Gunderson fails to directly disclose that the structure of claim 16 includes the stretchable material.
However, Compton teaches a stretchable material (para. [0024]). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substitute the cloth of Gunderson with the stretchable material taught by Compton, as a simple substitution of one well known type of material for another, in order to yield the predictable result of ease in receiving and removing padding structures or medical devices in the pocket structure. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (U.S. Patent No. 1,342,168 A), Compton (US Patent Application No. 2011/0067169), and Bergeron (US Patent Application No. 2014/0373259) in view of Ortega (US Patent Application No. 2010/0205720 A1) . 
Regarding claim 13, Gunderson, Compton, and Bergeron disclose the invention substantially as claimed above. 
Gunderson fails to directly disclose a fluid transfer assembly supported relative to and covered by the outer garment layer when the garment is donned so as to be hidden from view, said fluid transfer assembly including a fluid reservoir, with the fluid transfer assembly configured to transfer fluid between the fluid reservoir and the user.  
However, Ortega teaches a garment structure (200) with a fluid transfer assembly (270/280/290) supported (where 270/280/290 are supported by 230/240/245) relative to and covered by the outer garment layer (205) when the garment is donned so as to be hidden from view (Fig. 2, where 270/280/290 are covered by 205), said fluid transfer assembly including a fluid reservoir (280), with the fluid transfer assembly configured to transfer fluid between the fluid reservoir and the user (290).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Gunderson’s to include a fluid transfer assembly configured with a fluid reservoir and to transfer fluid that is covered by the outer garment layer, as taught by Ortega, in order to address the specific medical needs of a user, and to easily store and remove a medical device while wearing the garment.
Regarding claim 14, Gunderson, Compton, Bergeron, and Ortega disclose the invention substantially as claimed above. Gunderson and Ortega fail to directly disclose said exposed indicia being located adjacent the fluid reservoir to visibly identify the location of the fluid reservoir along the exterior surface.  
However, Compton teaches said exposed indicia (140) being located along the exterior surface of the layered garment structure (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior surface of the outer garment layer of Gunderson to include an exposed indicia, as taught by Compton, in order to communicate a message on the pocket region or layers. When in combination, Gunderson, Ortega, and Compton teach the exposed indicia being located adjacent the fluid reservoir to visibly identify the location of the fluid reservoir along the exterior surface.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Winner U.S. Patent No. 10,542,783 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language or phrasing is used. 
Regarding claim 1, the structure of the claim is the same or similar structure of a combination of patented claims 1, 8, 19, and 20.
Regarding claim 2, the structure of the claim  is the same or similar structure of patented claim 8.
Regarding claim 3, the structure of the claim  is the same or similar structure of patented claim 6.
Regarding claim 4, the structure of the claim  is the same or similar structure of a combination of patented claims 6 and 9.
Regarding claim 5, the structure of the claim  is the same or similar structure of a combination of patented claims 7-8.
Regarding claim 6, the structure of the claim  is the same or similar structure of a combination of patented claims 1-2, and 7.
Regarding claim 7, the structure of the claim is the same or similar structure of a combination of patented claims 1-2.
Regarding claim 8, the structure of the claim  is the same or similar structure of a combination of patented claims 2-3.
Regarding claim 9, the structure of the claim  is the same or similar structure of patented claim 5.
Regarding claim 10, the structure of the claim  is the same or similar structure of patented claim 1.
Regarding claim 11, the structure of the claim  is the same or similar structure of patented claim 14.
Regarding claim 12, the structure of the claim is the same or similar structure of patented claim 15.
Regarding claim 13, the structure of the claim  is the same or similar structure of patented claim 17.
Regarding claim 14, the structure of the claim  is the same or similar structure of patented claim 18.
Regarding claim 15, the structure of the claim is the same or similar structure of patented claim 19.
Regarding claim 16, the structure of the claim  is the same or similar structure of patented claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732 


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732